Title: Abigail Adams to Cotton Tufts, 22 July 1786
From: Adams, Abigail
To: Tufts, Cotton


     
      My Dear sir
      London july 22 1786
     
     I inclose to you the papers which contain the correspondence between Lord George Gordon and mr Tufts. As I suppose it will be matter of some specculation, and may tend to injure your Nephew. I will relate to you some circumstances attending it. Upon the Letter you wrote me some time ago, I had made inquiries after mr Tufts, but could hear nothing of him, till mr Jenks just before he saild, wrote me a card one Day that he had found him; and that from his conversation he beleived he sincerely wishd to return to his Friends in America. I immediatly wrote mr Tufts a friendly card and invited him to dine with me on the Sunday following. I received his answer of thanks and an acceptance of the invitation. Accordingly he came, and was received with the cordiality of an old acquaintance. We talkd of our Friends and were very Sociable, and I assured him that I believed he might return and live unmollessted provided he would be prudent. He tarried till near eleven oclock, and we parted in perfect good Humour. You may judge of our surprize when the twesday following there appeard in the papers Lord Georges Letter quoteing mr Tufts as his Authority.
     On wednesday morning mr Tufts came up to see us, not a little mortified you may be sure and said that mr Lewis Gray was his Authority, that he had no Idea of the conversations ever being publishd, and that it took place a fortnight before without his having any Idea of the use intended to be made of it. Mr Adams told mr Tufts that the assertion was totally without foundation, that neither directly or indirectly had he ever received a single sou through any such channel, but even Supposing it had been true, of what importance was it who were his Bankers, the united States only were answerable for his Sallery. But being false it behoved him to contradict it. He did not wish to injure him or mr Gray or mr Grant, but they must be sensible they had all exposed themselves, and that if he was disposed he could give them trouble enough. This frightned mr Tufts, and I believe he Heartily wishd, that he had never got into the Scrape. Some of the Foreign ministers thought Lord George ought to be procecuted, and all condemnd the answer given by Lord Car—then. Mr Adams refused doing any thing more than after a few Days waiting to hear what would be said, he publishd a Paragraph of May 9. After which Lord George publishd a few lines which paper I have lost, the purport of it was, to get himself out as well as he could, that hearing the report, and not crediting it himself, he publishd it to give the American Minister or his Friends an opportunity to contradict it. Thus ended this foolish affair. Lord Georges views may easily be Seen through, and he made others the dupes of them. If the Letters should get into our papers, as I suspect they will, you will See that the Paragraph of May 9th is publishd also. Do not let it give mr Tufts Friends any uneasiness. It was an imprudence in him but I do not imagine he meant any injury. I should have acquainted him with his Fathers illness, but I was affraid he would think that I wanted benevolence in the communication and I presumed he would receive an account of it from some of his Friends. I have not seen him since this affair.
     Dr Welch will pay you 3£. 9s. 6d. on my account which together with 25 Guineys that you may draw on mr Elworthy for, and which I will pay to him upon Your inclosing the Bill to me. I wish you to add to the little sum you have purchased already for me, disposing of it in the same way by the purchase of notes. I think they must rise, and I have advised mr Adams to request you to lay out a hunderd pound in them if you are of the same mind, but you can judge best being upon the Spot.
     With regard to Books and papers you will feel less embarressed now than formerly. Your Neice is I believe very happily married. I hope that time will confirm my present opinion.
     As to politicks, they must come from your side the water to do any good here. Lamb will return to congress to give an account of his negotiation of which he thinks very differently from what he did when he left it. He has written an intelligent Letter and did all that would have been in any bodyes power to do with the resources which he had. My affectionate Regards to all Friends—From your affectionate
     
      A Adams
     
    